Citation Nr: 1514370	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from October 2003 to October 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the VA RO in St. Petersburg, Florida.

The Board previously denied the Veteran's claim in October 2013, but the decision was vacated by the Court of Appeals for Veterans Claims (Court) in May 2014 and returned to the Board for compliance with a Joint Motion for Remand (JMR).

In response to the JMR, the Board remanded the case for additional development of the medical evidence of record.  In the instant case, the Board remanded the Veteran's claim in order to provide the Veteran with an additional VA examination addressing the severity of his DDD of the lumbar spine, which was conducted in October 2014.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's back disability is manifested by forward flexion functionally limited by pain to no worse than 40 degrees and associated neurological deficits that are no more than slight in severity; no incapacitating episodes of intervertebral disc disease and or ankylosis have been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in July 2009.  Furthermore, while a previous Board decision was appealed to the Court, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in August 2009 and October 2014.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran filed his instant claim for an increased rating in July 2009.  In a September 2009 rating decision, the RO increased the rating of the Veteran's back disability to 20 percent under Diagnostic Code 5243 as of the date his claim was received.  The Veteran argues that he is entitled to a greater disability rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Turning to the facts in this case, in June 2009, prior to the Veteran's entrance into the individual ready reserve, the Veteran reported that he had low back pain with radiation and numbness to the plantar foot of the right leg.  The Veteran was unable to bend, twist, or repetitive lift without pain.  The clinician noted that the Veteran had lower back pain radiating to the legs that worsened with coughing or sneezing.  No bilateral muscle spasms were noted in the lower back.  The clinician noted that the thoracolumbar spine demonstrated tenderness on palpation, and the Veteran did not have a full range of motion.  Both flexion and extension of the Veteran's back caused him to experience pain.  The straight-leg raising test was negative.  As a result of these findings, the Veteran was placed on a permanent physical profile in June 2009.  The Veteran was found to be ineligible for deployment.  

As noted above, the Veteran filed his instant claim for benefits in July 2009.  The Veteran underwent a VA examination in August 2009, at which time the examiner noted that the Veteran had no history of hospitalization or surgery as a result of his lumbar spine disability.  The Veteran endorsed a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant pain of moderate severity in the lumbar spine.  The Veteran denied experiencing flare-ups of his spinal disability.  The examiner found that the Veteran did not experience incapacitating episodes of spine disease.  The Veteran did not use any devices or aids, and he was able to walk up to one-quarter mile.  The Veteran could stand for up to two hours.  

Physical examination revealed the Veteran's posture and head position to be normal.  The Veteran was symmetrical in appearance, and his gait was normal.  The Veteran had no abnormal spinal curvatures and no ankylosis.  The examiner observed spasm, guarding, and pain with motion in the thoracic sacrospinalis, but such symptoms were not found to be severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The Veteran demonstrated forward flexion to 60 degrees with pain at 40 degrees, extension to 20 degrees with pain at 10 degrees, bilateral lateral flexion to 30 degrees with pain at 25 degrees, and bilateral lateral rotation to 25 degrees with pain at 20 degrees.  Repetitive use did not result in an additional loss of motion.  

In October 2009, the Veteran stated that he could not stand, walk, or bend every day.  The Veteran reported having difficulty sleeping because of back pain, and that he could not play with his son.  The Veteran reported having times when he could not get out of bed.  

The Veteran underwent a second VA examination in October 2014, at which time he reported experiencing "more unusual" pain and was unable to do his chores.  The Veteran denied any back surgeries, and he indicated that his pain was mostly in his lower back and radiating to his mid-back.  The Veteran denied experiencing flare-ups of symptoms.  The Veteran again demonstrated forward flexion to 60 degrees with pain.  Repetitive use testing did not result in an additional limitation of motion.  The examiner noted that the Veteran had functional loss in his back in the form of painful movement.

The Veteran did not have localized tenderness or pain to palpation for the joints or soft tissue of the back.  The Veteran did not have muscle spasm or guarding.  The straight leg raising test was negative.  The examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not use assistive devices for locomotion.  The examiner noted that the Veteran's gait was slow and stiff but not antalgic.  Imaging studies showed the presence of arthritis.  

In October 2014, the Veteran complained of back pain and stiffness.  The Veteran had no misalignment, defects, or deformities of joints, bones, or muscles.  The Veteran's joints were within a full range of motion with no pain or contractions.  

Applying the relevant rating criteria to the facts in this case, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran shown forward flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less, even taking pain into account.  At worst, the Veteran showed forward flexion functionally limited by pain to 40 degrees at the time of his August 2009 examination.  Treatment records have been reviewed, but they do not reveal limitation of motion in the back sufficient to warrant a higher rating; in fact, the only treatment record relating to the Veteran's back showed that he had a full range of motion.  As such, a rating of 40 percent or greater is therefore unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2014).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Essentially, to warrant a higher schedular rating, the evidence must show that the forward flexion in the Veteran's lumbar spine is functionally limited to 30 degrees or less.  Here, at both VA examinations, the Veteran demonstrated pain-free motion beyond this point, and at the 2014 examination, the examiner found that repetitive motion testing did not cause additional limitation of motion.  Moreover, pain was the only functional limiter, but as noted, the Veteran was able to forward flex to beyond 30 degrees without pain.  As such, it is not found that the Veteran's back disability is so functionally limited as to warrant a schedular rating in excess of 20 percent. 

A greater rating is similarly unavailable to the Veteran under the formula for rating intervertebral disc syndrome.  While the Veteran has self-reported an occasional inability to get out of bed, the record is devoid of evidence of any incapacitating episodes, which is characterized by bed rest prescribed by a physician.  Accordingly, a rating in excess of 20 percent is unavailable to the Veteran as a result of intervertebral disc syndrome, which would require incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.

Turning to neurological manifestations of the Veteran's back disability, in June 2009, the Veteran reported that he had low back pain with radiation and numbness to the plantar foot of the right leg.  The clinician noted that the Veteran had leg weakness and numbness in the right leg, but no numbness in the left leg.  Upon neurological examination, no sensory abnormalities were noted, and motor examination demonstrated no dysfunction.  The Veteran's reflexes were all rated a "2", and no peripheral neuropathy was noted.

In August 2009, the Veteran denied a history of urinary symptoms, bowel symptoms, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  The Veteran reported experiencing numbness and paresthesias.  The Veteran reported that his lumbar spine pain radiated down the right leg and ended in the toes, producing tingling and numbness.  The Veteran reported that prolonged sitting made his legs go numb.  Motor examination and sensory examination was normal, except that the Veteran's sensation was impaired as to light touch of the entire sole of the right foot.  Reflex examination was normal.  The examiner found no objective evidence of radiculopathy.  

In May 2014, the United States Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand (Joint Motion), found that the Board's October 2013 decision did not adequately address why the findings of the August 2009 examiner did not support a finding that a separate rating for neurological symptoms was warranted.  Accordingly, in September 2014, the Board remanded the Veteran's claim in order to provide him with an additional examination of his lumbar spine disability, including its neurological manifestations.  

Pursuant to the Board's remand, the Veteran underwent an additional examination in October 2014, at which time the Veteran denied experiencing any bowel or bladder incontinence.  Muscle strength testing was normal, with no atrophy noted.  Deep tendon reflexes and sensory examination were normal.  The Veteran reported that he was able to feel touch, vibration, and position in his bilateral extremities, but he reported experiencing numbness in his feet and legs that improved when standing.  The examiner found that the Veteran did not have radicular pain or any other signs and symptoms due to radiculopathy.  No other neurologic abnormalities related to the thoracolumbar spine were noted.  The Veteran could go on tiptoes, on heels, perform a tandem gait, and a one legged stance.  No trophic changes were noted in the bilateral extremities, and a normal hair pattern was noted on the feet.  
With regard to the question of whether the Veteran had radiculopathy, the examiner concluded that there was no objective evidence of lower extremity radiculopathy.  The examiner explained that referred or radiating symptoms into the lower extremities are common occurrences in cases of spine conditions, posited due to irritation of structures like facet joints, ligaments, annulus, etc., but that does not
indicate radiculopathy [nerve root damage] unless there are objective motor and reflex abnormalities in the appropriate dermatomal distribution peripherally, of which there were none on the Veteran's physical examination.  The examiner also noted that in addition, the amount of subjective complaints reported appeared
incongruent to the findings on MRI in March 2006.  The examiner explained that T11/12 dermatomes do not reach the lower extremities thus would not give rise to leg symptoms, bulging discs are not considered to be of clinical significance, as research from multiple studies [Borden et al 1990, Jenson & Modic et al 1994, Weishaupt & Boos et al 1998 etc] have shown between 24%-54% of totally asymptomatic individuals asked to undergo MRIs have bulging discs.

This opinion provides strong evidence that the Veteran does not currently have radiculopathy in either lower extremity.  Moreover, based on the explanation that was provided, it would suggest that the Veteran did not have radiculopathy at the time of his 2009 examination that was called into question by the JMR.  That is the Veteran did not demonstrate objective evidence of reflex or motor impairment.

Of note, in a separate October 2014 record, no leg cramps or loss of muscle strength was noted.  The Veteran denied experiencing any numbness, weakness, or tingling.  The Veteran's gait was coordinated and smooth.  No muscle atrophy or weakness was noted.  The Veteran's deep tendon reflexes were 2+ bilaterally.  Superficial touch and pain sensation was intact bilaterally.  

Applying the relevant rating criteria to the facts in this case, the Board does not find that the neurological manifestations of the Veteran's back disability rise to the level of mild incomplete paralysis, as would be required for a compensable rating for diseases of the nerves.  The Board acknowledges, as the Court noted in its May 2014 Joint Motion, that the Veteran complained of reduced light touch sensation of the entire sole of the right foot.  The Veteran has otherwise complained of numbness down the right leg.  The Board must additionally observe, however, that motor examination testing, strength testing, and reflex testing have all been consistently normal on examination.  Furthermore, even accepting the Veteran's subjective contention that he experienced numbness, the Veteran has denied experiencing falls, weakness, or unsteadiness.  Additionally, in October 2014, the Veteran denied experiencing even the previously-reported symptom of numbness.   Thus, while the Board acknowledges that the record contains a subjective complaint of numbness, the numbness does not result in symptoms such as falls or unsteadiness, and the record otherwise shows consistently normal findings on examination.  The Board cannot find that the Veteran's reported neurological symptom represents a mild incomplete paralysis at any time, and given the examiner's explanation, it would seem that a separate neurologic disability has simply not been present.   The Board thus finds that the competent evidence of record fails to reflect that the Veteran has a separate neurological impairment associated with his service-connected back disability for which a separate evaluation may be assigned.
  
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's condition is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his back disability focus primarily on painful, limited motion.  The Board finds that such manifestations are fully contemplated by the rating schedule for this disability.  It is clear that the Veteran's back disability causes impairment, and impairs the Veteran's ability to work.  However, again, the schedular rating that is assigned in this case is assigned to compensate in large part for impairment with employment.  As noted, there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to back disability.  Records from August 2009 and October 2014 indicated that the Veteran was employed at those times.  To the extent that the Veteran has stated that his disability interferes with his work, for example, stating in October 2009, that his disability has caused him to lose hours from work, and stating in March 2010 that he often missed days from work and could not get out of bed, the Board has no reason to dispute the Veteran's statements and understands his concerns.  The Veteran, however, has remained employed throughout the period on appeal, and he has not argued that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected lumbar spine disability.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A disability rating in excess of 20 percent for DDD of the lumbar spine is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


